    Case 2:18-cv-11385-APP ECF No. 159, PageID.4033 Filed 03/29/21 Page 1 of 28




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

    DARRYL PELICHET,
    BONN WASHINGTON,
    JOSHUA RAGLAND,                     Case No. 2:18-cv-11385
    DARIUS BICKERSTAFF,                 Honorable Anthony P. Patti
    through his guardian
    FRANK BICKERSTAFF, and
    MICHIGAN PROTECTION
    AND ADVOCACY SERVICE,
    INC.,

               Plaintiffs,

    v.

    ELIZABETH HERTEL,1 et al.,

           Defendants.
______________________________/

    OPINION AND ORDER GRANTING MDHHS DEFENDANTS’ MOTION
         FOR PARTIAL SUMMARY JUDGMENT AS TO THE NGRI
    COMMITTEE DEFENDANTS DUE TO QUALIFIED IMMUNITY (ECF
                           NO. 128)

I.       OPINION

         A.   Disposition procedure for NGRI individuals



1
  Although Plaintiff’s September 2018 operative pleading names Nick Lyon as the
MDHHS Director (ECF No. 44, PageID.878), Robert Gordon thereafter became
the MDHHS Director; accordingly, the Court automatically substituted Gordon for
Lyon. (ECF No. 87, PageID.2343 n.1.) Currently, Elizabeth Hertel is the
MDHHS Director; therefore, she is likewise automatically substituted for Gordon.
(See https://www.michigan.gov/documents/mdhhs/Hertel-bio_649915_7.pdf.)
                                         1
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4034 Filed 03/29/21 Page 2 of 28




      Plaintiffs Pelichet, Ragland, Washington, and Bickerstaff are individuals

who have been found not guilty of certain crimes by reason of insanity (NGRI). At

the center of this lawsuit is the provision of Michigan’s Mental Health Code that

concerns the “disposition of persons found not guilty by reason of insanity.” Mich.

Comp. Laws § 330.2050. The procedure is as follows:

      (1)   The court shall immediately commit any person who is
            acquitted of a criminal charge by reason of insanity to the
            custody of the center for forensic psychiatry, for a period not to
            exceed 60 days. The court shall forward to the center a full
            report, in the form of a settled record, of the facts concerning
            the crime which the patient was found to have committed but of
            which he was acquitted by reason of insanity. The center shall
            thoroughly examine and evaluate the present mental condition
            of the person in order to reach an opinion on whether the person
            meets the criteria of a person requiring treatment or for judicial
            admission set forth in [Mich. Comp. Laws § 330.1401] or [§
            330.1515].

      (2)   Within the 60-day period the center shall file a report with the
            court, prosecuting attorney, and defense counsel. The report
            shall contain a summary of the crime which the patient
            committed but of which he was acquitted by reason of insanity
            and an opinion as to whether the person meets the criteria of a
            person requiring treatment or for judicial admission as defined
            by section 401 or 515, and the facts upon which the opinion is
            based. If the opinion stated is that the person is a person
            requiring treatment, the report shall be accompanied by
            certificates from 2 physicians, at least 1 of whom shall be a
            psychiatrist, which conform to the requirements of [Mich.
            Comp. Laws § 330.1400](j).

      (3)   After receipt of the report, the court may direct the prosecuting
            attorney to file a petition pursuant to [Mich. Comp. Laws §§
            330.1434 or 330.1516] for an order of hospitalization or an
            order of admission to a facility with the probate court of the
                                         2
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4035 Filed 03/29/21 Page 3 of 28




            person's county of residence or of the county in which the
            criminal trial was held. Any certificates that accompanied the
            report of the center may be filed with the petition, and shall be
            sufficient to cause a hearing to be held pursuant to [Mich.
            Comp. Laws § 330.1451] even if they were not executed within
            72 hours of the filing of the petition. The report from the court
            containing the facts concerning the crime for which he was
            acquitted by reason of insanity shall be admissible in the
            hearings.

      (4)   If the report states the opinion that the person meets the criteria
            of a person requiring treatment or for judicial admission, and if
            a petition is to be filed pursuant to subsection (3), the center
            may retain the person pending a hearing on the petition. If a
            petition is not to be filed, the prosecutor shall notify the center
            in writing. The center, upon receipt of the notification, shall
            cause the person to be discharged.

      (5)   The release provisions of [Mich. Comp. Laws §§ 330.1476 to
            330.1479] shall apply to a person found to have committed a
            crime by a court or jury, but who is acquitted by reason of
            insanity, except that a person shall not be discharged or placed
            on leave without first being evaluated and recommended for
            discharge or leave by the department's program for forensic
            psychiatry, and authorized leave or absence from the hospital
            may be extended for a period of 5 years.

Mich. Comp. Laws § 330.2050 (internal and external footnotes omitted).

      B.    Sources of the NGRI Committee’s authority

      The Center for Forensic Psychiatry (CFP) NGRI Committee Procedures

proffer two sources of authority: (1) Mich. Comp. Laws § 330.2050(5); and, (2)

Mich. Admin. Code R. 330.10097. (ECF No. 44, PageID.958.) Plaintiffs contend

that Section 330.2050(5) simply “gives the NGRI Committee veto power over any

decision by a hospital director to unilaterally place on leave or discharge an NGRI
                                          3
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4036 Filed 03/29/21 Page 4 of 28




patient during a term of court-ordered hospitalization.” (ECF No. 130,

PageID.2946 (emphasis added).) The MDHHS Defendants add that “state

administrative rules and policies . . [,]” such as Mich. Admin. Code R. 330.10097,

also authorize the NGRI Committee’s oversight of individuals adjudicated NGRI.”

(ECF No. 135, PageID.3223; ECF No. 128, PageID.2912.)

      Nonetheless, Section 330.2050(5): (1) provides the framework for the

state’s Center for Forensic Psychiatry (CFP) NGRI Committee’s recommendations

to probate courts (see ECF No. 44, PageID.970-971) and its execution of

Authorized Leave Status (ALS) Contracts (see id., PageID.979-982); and, (2)

supports the MDHHS Walter P. Reuther Psychiatric Hospital’s Standard Operating

Procedure (ECF No. 44, PageID.1119).

      C.     Policies and Directives

      The Committee also appears to be guided by a Department of Mental Health

Policy dated November 12, 1973 and Department of Community Health Directive

10-C-1050-AD (id., PageID.958-959), the latter of which is at issue in this lawsuit.

Administrative Directive 10-C-1050 from the Michigan Department of Community

Health (MDCH) – now known as the Michigan Department of Health and Human

Services (MDHHS) – concerns patients committed under the legal status of NGRI.

(ECF No. 44, ¶ 5; id., PageID.951-952.)




                                          4
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4037 Filed 03/29/21 Page 5 of 28




       According to Plaintiffs, Administrative Directive 10-C-1050 requires that

the NGRI Committee review certain items “prior to filing or court appearance.”

(ECF No. 44, ¶ 5; see also id., PageID.958-959, 963.) As Plaintiffs allege, “[t]he

MDHHS policy . . . caused and continues to cause an unknown number of

Michigan residents, including the Plaintiffs, to spend years of their lives

unnecessarily and unconstitutionally confined in state-operated psychiatric

hospitals.” (Id., ¶ 8.)

       D.     Plaintiffs’ claims against the NGRI Committee Defendants

       The individual Plaintiffs –Pelichet, Ragland, Washington, and Bickerstaff –

allege that they “have been adjudicated ‘not guilty by reason of insanity’ (‘NGRI’)

and subjected to repeated unlawful involuntary civil commitment . . . .” (ECF No.

44, PageID.874.) Additionally, Plaintiff Michigan Protection and Advocacy

Service, Inc. (MPAS) brings this lawsuit “on its own behalf and on behalf of its

constituents who have been directly affected by Defendants’ unlawful policies and

practices” (Id.; see also ECF No. 44, ¶¶ 42-62), although its claims against the

NGRI Committee Defendants have now been dismissed pursuant to a court-

approved interim settlement agreement (ECF No. 144). Of particular import to the

matter currently before the Court are Plaintiff’s claims against the nine “NGRI

Committee Defendants” in their official and individual capacities. (ECF No. 44, ¶

24.) Plaintiffs allege, inter alia, that:


                                            5
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4038 Filed 03/29/21 Page 6 of 28




            The NGRI Committee Defendants, acting under color of state
             law, used and continue to use the authority granted to them by
             Administrative Directive 10-C1050-AD to exercise control over
             what recommendations psychiatrists, psychologists, and other
             treating professionals can make to the Probate Court regarding
             the NGRI patients in their care.

            The NGRI Committee Defendants compelled and continue to
             attempt to compel Community Mental Health Contractual
             Agencies, including Defendants Hegira Programs, Inc., and
             New Center Community Services, Inc., to file petitions for
             involuntary civil commitment against NGRI patients living in
             the community solely for the purpose of maintaining those
             patients’ NGRI status, and not because they continued to meet
             the statutory and constitutional criteria for involuntary civil
             commitment.

(Id., ¶¶ 25-26 (emphasis added).) (See also ECF No. 44, ¶ 27; ECF No. 44, Page

ID.953-982 [NGRI Committee Procedures Manual].)

      Each of the four individual Plaintiffs has been the subject of a probate court

petition. (ECF No. 44, ¶¶ 63-170.) With respect to Plaintiff Bickerstaff, Plaintiffs

allege that “[t]he NGRI Committee Defendants have agreed upon release, but

approved release only to the community in another AFC [Adult Foster Care] home

pursuant to an ALS contract as of April 12, 2018.” (ECF No. 44, ¶ 168.)

      Plaintiffs named twenty-one Defendants, but, through various Court orders,

nine Defendants have been terminated. (ECF Nos. 68, 87, 108 & 134.) Therefore,

only twelve Defendants remain active: (1) the MDHHS; (2) the MDHHS Director;

(3-11) the NGRI Committee Defendants (Dodd-Kimmey, Lemmen, Kulp-

Osterland, Marquis, Smith, Barry, Schaefer, Corso, and Heisel); and, (12) Hegira
                                         6
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4039 Filed 03/29/21 Page 7 of 28




Programs, Inc., which has recently been restored from default. (ECF No. 151.)

This opinion and order focuses on Plaintiff’s claims against the NGRI Committee

Defendants.

      E.      Pending Matter

      The parties have consented to my jurisdiction. (ECF No. 115.) In the

pending motion for partial summary judgment, the MDHHS Defendants argue that

the NGRI Committee Defendants – a subset of the MDHHS Defendants – “are

immune from Plaintiffs’ individual-capacity [procedural and substantive due

process] claims against them[.]” (ECF No. 128, PageID.2904, 2911.) In other

words, as confirmed at oral argument, the instant motion concerns only certain

portions of Count I. (ECF No. 44, PageID.912-932, ¶¶ 171-193 [Part A], 194-240

[Part B]).

      Plaintiffs have filed a response (ECF No. 130), and the MDHHS Defendants

have filed a reply. (ECF No. 135.) Having reviewed the motion papers and having

conducted a video motion hearing on October 13, 2020, at which attorneys Ian T.

Cross and Katherine Bennett advocated, this matter is now ready for decision.

      F.      Standard

      Under Federal Rule of Civil Procedure 56, “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.


                                         7
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4040 Filed 03/29/21 Page 8 of 28




56(a). A fact is material if it might affect the outcome of the case under governing

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The Court

“views the evidence, all facts, and any inferences that may be drawn from the facts

in the light most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (internal citations omitted).

      “The moving party has the initial burden of proving that no genuine issue of

material fact exists . . . .” Stansberry v. Air Wis. Airlines Corp., 651 F.3d 482, 486

(6th Cir. 2011) (internal quotations omitted); cf. Fed. R. Civ. P. 56 (e)(2)

(providing that if a party “fails to properly address another party’s assertion of

fact,” then the court may “consider the fact undisputed for the purposes of the

motion.”). “Once the moving party satisfies its burden, ‘the burden shifts to the

nonmoving party to set forth specific facts showing a triable issue.’” Wrench LLC

v. Taco Bell Corp., 256 F.3d 446, 453 (6th Cir. 2001) (quoting Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). The nonmoving

party must “make an affirmative showing with proper evidence in order to defeat

the motion.” Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009); see also

Metro. Gov’t of Nashville & Davidson Cnty., 432 F. App’x 435, 441 (6th Cir.

2011) (“The nonmovant must, however, do more than simply show that there is

some metaphysical doubt as to the material facts . . . . [T]here must be evidence

upon which a reasonable jury could return a verdict in favor of the non-moving


                                           8
 Case 2:18-cv-11385-APP ECF No. 159, PageID.4041 Filed 03/29/21 Page 9 of 28




party to create a genuine dispute.”) (internal quotation marks and citations

omitted).

      Summary judgment is appropriate if the evidence favoring the nonmoving

party is merely colorable or is not significantly probative. City Management Corp.

v. United States Chem. Co., 43 F.3d 244, 254 (6th Cir. 1994). In other words,

summary judgment is appropriate when “a motion for summary judgment is

properly made and supported and the nonmoving party fails to respond with a

showing sufficient to establish an essential element of its case. . . .” Stansberry,

651 F.3d at 486 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)).

      G.     Discussion

      Unlike the MDHHS Defendants’ motion to dismiss, which was based on

Fed. R. Civ. P. 12 (ECF No. 56) and which relief the Court denied as to the NGRI

Committee Defendants (ECF No. 87, PageID.2415), the MDHHS Defendants’

instant motion seeks partial summary judgment under Fed. R. Civ. P. 56. (ECF No.

128, PageID.2904.) Thus, the Court is currently considering whether there is a

“genuine dispute as to any material fact . . . [,]” such that “the movant is entitled to

judgment as a matter of law[,]” Fed. R. Civ. P. 56(a). See also Wesley v.

Campbell, 779 F.3d 421, 433-434 (6th Cir. 2015) (“Although an officer's

entitle[ment] to qualified immunity is a threshold question to be resolved at the




                                           9
Case 2:18-cv-11385-APP ECF No. 159, PageID.4042 Filed 03/29/21 Page 10 of 28




earliest possible point, that point is usually summary judgment and not dismissal

under Rule 12.”) (internal quotations and citations omitted).

             1.    The NGRI Committee always acts as a committee.

      The MDHSS Defendants and Plaintiffs each provide a detailed discussion of

the NGRI Committee. (ECF No. 128, PageID.2912-2915; ECF No. 128-1 [Dodd-

Kimmey Affid.]; ECF No. 130, PageID.2945-2949.) Defendant Dodd-Kimmey

attests that “[t]he NGRI Committee always acts as a Committee – no individual

member or subgroup can approve an NGRI patient’s authorized leave or file a

recommendation with the probate court.” (ECF No. 128-1, PageID.2935 ¶ 21.)

This attestation seems consistent with certain of the MDHHS Defendants’

“collective” discovery responses. (ECF No. 130-13, PageID.3133; ECF No. 130-

14, PageID.3153.) More importantly, as will be discussed again below and as

confirmed at oral argument, Plaintiffs agree that “each Defendant can only be held

liable for the Committee Members’ collective actions during the time period when

that Defendant served on the Committee.” (ECF No. 130, PageID.2953, n.4.)

Thus, Plaintiffs seem to agree that the Committee members act collectively.

      During the hearing, counsel explained that there are two procedures at play:

(1) the NGRI Committee makes a recommendation that is provided to the probate

court in association with six month review reports for one-year continuing

hospitalization orders (ECF No. 44, PageID.961-963, 970); and, (2) the NGRI


                                         10
Case 2:18-cv-11385-APP ECF No. 159, PageID.4043 Filed 03/29/21 Page 11 of 28




Committee makes a decision to return an individual to the hospital without any

probate court intervention, in association with rehospitalization procedures for an

NGRI / ALS individual (ECF No. 44, PageID.979, 1126; ECF No. 130-2,

PageID.2981), or, as this Court has put it, “revocation of ALS status without

providing notice of right to appeal from a revocation[,]” (ECF No. 87, PageID.

2391, 2389.) Thus, in the “continuing orders” procedure, the NGRI Committee’s

recommendation is not the “end-of-the-line,” but it has the final say in the

“rehospitalization” procedure.

      The CFP NGRI Committee Procedures on “Alternative Treatment &

Combined Hospitalization/Alternative Treatment Orders” explain, inter alia, that

“[p]lacement on such orders results in loss of NGRI status, once the patient is

discharged from inpatient hospitalization.” (ECF No. 44, ¶ 27; id., PageID.964.)

Plaintiffs allege that, “[w]hen a patient is not an ‘inpatient,’ the NGRI Committee

Defendants lose their ability to summarily compel the patient to return to the

psychiatric hospital without filing a new petition for involuntary civil

commitment.” (ECF No. 44, ¶ 31.)

             2.     Whether the NGRI Committee Defendants can be sued
                    under 42 U.S.C. § 1983 for their alleged unconstitutional
                    collective actions?

      As a preliminary matter, the Court considers “[w]hether the NGRI

Committee Members can be sued under 42 U.S.C. § 1983 for their alleged


                                          11
Case 2:18-cv-11385-APP ECF No. 159, PageID.4044 Filed 03/29/21 Page 12 of 28




unconstitutional collective actions?” (ECF No. 130, PageID.2944, 2949-2950.)

On this issue, the MDHHS Defendants emphasize a Sixth Circuit case wherein

“[i]ndividual school board members were . . . entitled to qualified immunity[,]”

because “Plaintiffs ha[d] failed to show that the individual school board members

violated a constitutional duty owed to Plaintiffs.” Williams v. Port Huron Sch.

Dist., 455 F. App'x 612, 620-621 (6th Cir. 2012). The Court explained that “[t]he

school board members . . . cannot be held liable as individuals because they had no

duty to act as individuals[,]” although it also stated that “[o]ur conclusion . . . does

not mean that the same actions by persons with individual duties would be entitled

to qualified immunity on the facts of this case.” Williams, 455 F. App'x at 620-

621. See also Doe v. Claiborne Cty., Tenn. By & Through Claiborne Cty. Bd. of

Educ., 103 F.3d 495, 511-512 (6th Cir. 1996) (in the context of a “failure to act”

claim, “the individual School Board members cannot ‘act’ independently.”).

      Relying upon Williams, the MDHHS Defendants argue that the NGRI

Committee Defendants “had no duty as individuals or were unable to act as

individuals—their duties and actions only exist as a collective group.” (ECF No.

128, PageID.2920-2922.) They support this argument with citations to

Administrative Directive 10-C-1050 and CFP NGRI Committee Procedures. (Id.,

PageID.2921; ECF No. 44, PageID.952, 958.)




                                           12
Case 2:18-cv-11385-APP ECF No. 159, PageID.4045 Filed 03/29/21 Page 13 of 28




      In response, Plaintiffs argue that “[m]embers of government boards and

committees are routinely held individually liable under Section 1983 for actions

they take collectively that violate the rights of others.” (ECF No. 130,

PageID.2949.) See Silberstein v. City of Dayton, 440 F.3d 306, 316 (6th Cir.

2006) (in a wrongful termination case, concluding that Plaintiff “suffered a

violation of her constitutional right to due process,” and then considering “whether

it would have been clear to a reasonable person in the Board Members' position

that their conduct was unlawful.”); Flying Dog Brewery, LLLP v. Michigan Liquor

Control Comm'n, 597 F. App'x 342, 346, 352, 355 (6th Cir. 2015) (where

application to register a beer label was initially denied and MLCC Commissioners

were sued in their individual capacities, the Court began with “the second part of

the qualified immunity inquiry” and concluded that “any reasonable state liquor

commissioner [should have been] on notice that banning a beer label based on its

content would violate the First Amendment unless the Central Hudson test was

satisfied.”); Cleavinger v. Saxner, 474 U.S. 193, 194, 206 (1985) (where

respondents, who were prisoners at a federal correctional institution, were each

found guilty of rule infractions, qualified immunity – not absolute immunity – was

available to members of a federal prison's Institution Discipline Committee); and,

Wood v. Strickland, 420 U.S. 308, 322 (1975) (“in the specific context of school

discipline, we hold that a school board member is not immune from liability for


                                         13
Case 2:18-cv-11385-APP ECF No. 159, PageID.4046 Filed 03/29/21 Page 14 of 28




damages under s 1983 if he knew or reasonably should have known that the action

he took within his sphere of official responsibility would violate the constitutional

rights of the student affected, or if he took the action with the malicious intention

to cause a deprivation of constitutional rights or other injury to the student.”)

(emphasis added), abrogated by Harlow v. Fitzgerald, 457 U.S. 800 (1982).

      Preliminarily, at least one of these cases is distinguishable, as the instant

lawsuit is not “in the specific context of school discipline[.]” Wood, 420 U.S. at

322. And, even if the Civil Service Board in Silberstein or the Michigan Liquor

Control Commission in Flying Dog Brewery or the Institution Discipline

Committee in Cleavinger is analogous to the NGRI Committee (i.e., even if – as

Plaintiffs argue – government committees are “routinely held individually liable

under Section 1983 for actions they take collectively,” (ECF No. 130,

PageID.2949)), this Court’s prior order notes – in a section labeled, “Claims

Against Defendants MDHHS and the MDHHS Employees Acting in Their Official

Capacity and in Their Individual Capacity” – that Plaintiffs must “demonstrate

what each defendant did to violate the asserted constitutional right.” (ECF No. 87,

PageID.2379-2381). (See also ECF No. 135, PageID.3223.) In fact, throughout its

opinion, the Court cited cases that support this statement. See, e.g., Cahoo v. SAS

Analytics Inc., 912 F.3d 887, 899 (6th Cir. 2019); Heyne v. Metro. Nashville Pub.

Sch., 655 F.3d 556, 564 (6th Cir. 2011); and Terrance v. Northville Reg'l


                                          14
Case 2:18-cv-11385-APP ECF No. 159, PageID.4047 Filed 03/29/21 Page 15 of 28




Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir. 2002) (“[V]iolations of

constitutional rights cannot be founded upon conclusory, vague or general

allegations, but must instead, allege facts that show the existence of the asserted

constitutional rights violation recited in the complaint and what each defendant did

to violate the asserted right” and “a plaintiff [must] allege ‘with particularity’ all

material facts to be relied upon when asserting that a governmental official has

violated a constitutional right.”) (See ECF No. 87, PageID.2353-2354, 2395,

2406.)

      To be fair, the Court acknowledges Plaintiffs’ attempt to distinguish

Williams and Claiborne as “failure to protect” cases. (ECF No. 130,

PageID.2950.) In Williams, the Court concluded that, “[s]ince the plaintiffs ha[d]

failed to articulate any duty imposed on the school board members, as individuals,

to address the student-on-student racial harassment … Plaintiffs' § 1983 claim

against the individual school board members must be dismissed.” (Id., 455 F.

App’x at 621 (emphasis added).) In Claiborne, where Plaintiff alleged that she

was “sexually harassed, abused, and ultimately statutorily raped by a school

teacher . . . when she was a student[,]” the Court stated that “the individual board

members had no individual supervisory responsibilities other than those imposed

on the School Board as a whole.” Claiborne, 103 F.3d at 500, 511 (emphasis

added).


                                           15
Case 2:18-cv-11385-APP ECF No. 159, PageID.4048 Filed 03/29/21 Page 16 of 28




      However, even if the instant case does not involve a “failure to protect”

claim, Plaintiffs’ attempt to distinguish these cases relies upon a portion of the

Sixth Circuit’s opinion in Claiborne that favors Defendants’ position:

      Because section 1983 has a “color of law” requirement, a board
      member can be held liable only if state law, whether provided by
      statute or judicially implied, empowers him with some legal
      obligation to act. See Rains County, 66 F.3d at 1411. A “duty” under
      “color of law” must be a distinct element of a section 1983 case
      alleging a “failure to act.” That is, a plaintiff must show that an
      individual defendant failed to act under color of law. See id. If state
      law does not impose a duty to take action, “there is no conduit through
      which an exercise of state power can be said to have caused the
      constitutional injury.” Id. at 1416.

      Defendants' positions as board members, without more, cannot be the
      basis for the existence of this element; “a person does not act under
      color of state law solely by virtue of [his] relationship to the state,”
      instead, liability depends on the nature of his conduct. Id. at
      1411 (citing Polk County v. Dodson, 454 U.S. 312, 319–20 . . .
      (1981)). The absence of an identifiable duty would leave a malleable
      and elusive standard of conduct to which officials should conform
      their actions, rendering the causal connection between the omission
      and the deprivation far too abstract to impose section 1983 liability.
      This result is not reasonably obtainable under the plain language
      of section 1983.

      We conclude that to state a claim for a failure to act when the alleged
      wrongdoer is not a supervisory government official, a plaintiff must
      separately establish the “color of law” requirement of section 1983 by
      identifying some cognizable duty that state or federal law imposes
      upon the alleged “enactor.” In the absence of a duty there is no section
      1983 liability because the failure to act cannot be said to have
      occurred under color of law.

Claiborne, 103 F.3d at 512 (emphases added). (ECF No. 130, PageID.2950.)



                                          16
Case 2:18-cv-11385-APP ECF No. 159, PageID.4049 Filed 03/29/21 Page 17 of 28




      In addition to Williams and Claiborne, the MDHHS Defendants correctly

point out that the Sixth Circuit recently noted “the Supreme Court’s instruction that

public officials be held accountable for their own actions, but not the actions of

others.” Jones v. City of Elyria, Ohio, 947 F.3d 905, 913 (6th Cir. Jan. 17, 2020)

(citing Ghandi v. Police Dep't of City of Detroit, 747 F.2d 338, 352 (6th Cir. 1984)

(citing Rizzo v. Goode, 423 U.S. 362, 377 (1976)). Addressing qualified immunity

as to three defendant police officers, the Sixth Circuit explained: “[W]e do not

lump together each of the relevant government actors. Rather, we assess each

actor's liability on an individual basis.” Jones, 947 F.3d at 913. See also Kellom v.

Quinn, 381 F. Supp. 3d 800, 817 (E.D. Mich. 2019) (Cox, J.) (in addressing

qualified immunity as to an ICE Agent and two Detroit Police Department

Officers, “[e]ach defendant's liability must be assessed individually based on his

[or her] own actions.”) (quoting Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir.

2010)). (ECF No. 135, PageID.3222.) While Jones and Kellom did not concern

members of a board or committee, which is certainly relevant to the “collective

action” at issue in this case, the Sixth Circuit’s standard of review for qualified

immunity makes clear that “we do not lump together each of the relevant

government actors.” Jones, 947 F.3d at 913.

      As the Sixth Circuit has instructed, albeit when reviewing “the denial of a

motion to dismiss based on qualified immunity,” the Court “must analyze


                                          17
Case 2:18-cv-11385-APP ECF No. 159, PageID.4050 Filed 03/29/21 Page 18 of 28




separately whether [Plaintiffs have] stated a plausible constitutional violation by

each individual defendant, and we cannot ascribe the acts of all Individual

Defendants to each individual defendant.” Heyne, 655 F.3d at 564. Thus, if

Plaintiffs’ individual capacity claims against the NGRI Defendants are to survive

summary judgment, Plaintiffs must “demonstrate what each defendant did to

violate the asserted constitutional right.” (Id.)

             3.     Whether there is evidence of individual action?

      The Court now considers whether there is evidence to establish liability

against the NGRI Committee Defendants in their individual capacities, i.e., what

did each NGRI Committee Defendant do?

      a.     Even though this is a motion for summary judgment, the Court

preliminarily observes that Plaintiffs’ operative pleading does not articulate that

NGRI Committee Members have individual duties or responsibilities. First, it

seems the only mention of “duty” is within the procedural due process portion of

the amended complaint, where Plaintiffs allege that “Defendants knew or should

have known that they had a statutory and constitutional duty to Plaintiffs to provide

some modicum of procedural due process either before or shortly after depriving

the Plaintiffs of their liberty interests in being free of physical detention[,]” (ECF

No. 44, ¶¶ 189). This allegation does not identify individual duties or

responsibilities, as Plaintiffs brought their constitutional claims against “[a]ll


                                           18
Case 2:18-cv-11385-APP ECF No. 159, PageID.4051 Filed 03/29/21 Page 19 of 28




Defendants.” (ECF No. 44, PageID.912 (emphasis added).) Second, where

Plaintiff’s operative pleading describes their procedural and substantive due

process claims, the mentions of responsibility are not specific to the NGRI

Committee Defendants. (See ECF No. 44, PageID.913 ¶ 173; id., PageID.926 ¶

219.) Third, to the extent Plaintiffs are relying on Mich. Comp. Laws §§

330.2050(5), which is cited in the sample NGRI Committee Court Letter (ECF No.

44, PageID.970) and the sample ALS Contract (ECF No. 44, PageID.979), this

subsection refers to “the department’s program for forensic psychiatry,” i.e., not to

individuals.2 Fourth, the operative pleading consistently refers to the NGRI

Defendants as a group, i.e., not as individuals. True, the Court notes Plaintiffs’

allegation that “[m]embers of Mr. Ragland’s treatment team met with a

representative from the NGRI Committee . . . [,]” at which point it was determined

that “ultimate responsibility for petitioning remains with the hospital[.]” (ECF No.

44, ¶ 130.) However, the nine names appear only in the caption and when

identifying the “NGRI Committee” members (ECF No. 44, PageID.872, 880 ¶ 24),

which supports a conclusion that Plaintiff has not pleaded a basis for relief against

the NGRI Committee Defendants as individuals.




2
 See also ECF No. 44, PageID.1133-1173 (Pelichet and Washington ALS
Contracts).
                                          19
Case 2:18-cv-11385-APP ECF No. 159, PageID.4052 Filed 03/29/21 Page 20 of 28




      b.     Next, Judge Borman previously made clear the paramount importance

of this focus on individual action in its September 20, 2019 opinion: “[d]amages

[sic] claims against government officials in their individual capacity arising from

alleged violations of constitutional rights must allege with particularity, facts that

demonstrate what each defendant did to violate the asserted constitutional right.”

(ECF No. 87, PageID.2380-2381) (emphasis in original). Although Judge Borman

ultimately denied the NGRI Committee Defendants’ motion to dismiss Counts I, II,

and III in their individual capacity (ECF No. 87, PageID.2415), he had already

acknowledged: (i) “[p]ersons sued in their individual capacities under § 1983 can

be held liable based only on their own unconstitutional behavior[,]” Heyerman v.

Cty. of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012); (ii) “[t]here are plausible

allegations that the members of the NGRI Committee authorized, approved or

knowingly acquiesced in conduct in violation of the Constitution, the ADA and the

Rehabilitation Act[;]” (iii) “[a]lthough Plaintiffs consistently lump together

Defendants Dodd-Kimmey, Lemmen, Kulp-Olsterland, Marquis, Smith, Barry,

Schaefer, Heisel, and Corso, without specifying how each, or any, participated in

the alleged constitutional violations, the actions of their Committee are specifically

addressed by Plaintiffs throughout the entirety of the FAC[;]” and (iv) Plaintiffs’

allegation that the NGRI Defendants “regularly exercise their seemingly absolute

discretion . . . without any adversarial hearings or other judicial oversight[,]” (ECF


                                           20
Case 2:18-cv-11385-APP ECF No. 159, PageID.4053 Filed 03/29/21 Page 21 of 28




No. 44, PageID.917 ¶ 191). (ECF No. 87, PageID.2390-2391 (emphasis added).)

Thus, it is clear that Judge Borman’s opinion and order was referring to the NGRI

Committee’s actions when he sustained individual capacity claims against the

member Defendants. Still, the Court has no reason to believe that Judge Borman

meant to relieve Plaintiffs of their burden, namely that “[d]amages claims against

government officials in their individual capacity arising from alleged violations of

constitutional rights must allege with particularity, facts that demonstrate what

each defendant did to violate the asserted constitutional right.” (ECF No. 87,

PageID.2380-2381 (emphasis in original).)

      c.     Perhaps most importantly, Plaintiffs’ motion response does not

mention eight of the nine NGRI Committee Defendants, although their names may

appear within the defendants’ discovery responses that Plaintiffs attach. (ECF No.

130-13 [Ex. N] & ECF No. 130-14 [Ex. O].) The motion response’s only

individual references to NGRI Committee Defendants appear to be the mentions of

then-NGRI Committee Chairman, Defendant Dr. Craig Lemmen: (i) on the issue

of procedural due process, when asserting that “the NGRI Committee members

clearly acted under color of state law when they revoked Plaintiffs’ ALS contracts

and ordered them confined in a state hospital[,]” (ECF No. 130, PageID.2950-

2952); and, (ii) on the issue of substantive due process, when arguing that “[t]he

emails produced concerning Plaintiff Ragland provide further evidence of the


                                         21
Case 2:18-cv-11385-APP ECF No. 159, PageID.4054 Filed 03/29/21 Page 22 of 28




NGRI Committee’s role in the petitioning process.” (See ECF No. 130,

PageID.2965-2967 (emphasis added).) (See also ECF No. 130-10 [January 2016

emails between Evette Adams and Lemmen regarding Plaintiff Ragland’s

NGRI/ALS Hospital Admission] and ECF No. 130-27, PageID.3198-3205 [April

2017 emails between Evette Carroll and Lemmen regarding Plaintiff Ragland’s

court order].) Notably, even Plaintiffs’ own argument and commentary on the

evidence focusses on and repeatedly references the actions of the “NGRI

Committee,” as opposed to its individual members. (Id.) As Plaintiffs own

characterization attests: “The emails produced concerning Plaintiff Ragland

provide further evidence of the NGRI Committee’s role in the petitioning process.”

(ECF No. 130, PageID.2965 (emphasis added).) Evidence of individual action by

committee members, other than the chairperson, is neither emphasized nor

forthcoming.

      Moreover, with respect to the particular email they highlight – in support of

the notion that Dr. Lemmen, the NGRI Committee chair, acted on his own volition

in returning Plaintiff Ragland to the hospital for being noncompliant with

treatment – Plaintiffs neither demonstrate that he failed to consult with other

committee members, nor that he knew or should have known that such unilateral

action violated Ragland’s constitutional rights. (ECF No. 130, PageID.2951-2952;

ECF No. 135, PageID.3224-3225.) The email itself seeks committee action (“I


                                          22
Case 2:18-cv-11385-APP ECF No. 159, PageID.4055 Filed 03/29/21 Page 23 of 28




would like the committee put something in writing….”), and Plaintiffs have not

provided testimony from any of the three people who were involved in this email

chain (Lemmen, Carroll or Brock) demonstrating that the “documentation

indicating that the NGRI Committee recommended that Mr. Ragland be returned to

WRPH” was somehow false. (ECF No. 130, PageID.2952.)3 The Court will not

conjecture falsity based on the timing of the communications alone, as Plaintiffs

“must do more than simply show that there is a metaphysical doubt as to the

material facts.” Matsushita, 475 U.S. at 586. And, as noted above, the MDHHS

Defendants have provided unrebutted affidavit evidence from a committee member

that the NGRI Committee always acts as a committee. (ECF No. 128-1,

PageID.2935 ¶ 21.) Furthermore, Plaintiffs’ statement that “the NGRI Committee

members clearly acted under color of state law when they revoked Plaintiffs’ ALS

contracts and ordered them confined in a state hospital[,]” (id. (emphasis added)),

suggests that whatever “cognizable duty” may be “impose[d] upon” the individual

NGRI Committee members by state law, such duty is just as “abstract” as was the

County Board of Education members’ – i.e., “enactors’” – duty in Claiborne. In

fact, the remainder of Plaintiffs’ argument on this issue cites multiple exhibits,


3
  Defendants represent in a footnote to their reply brief that Dr. Lemmen testified
in his September 8, 2020 deposition that he may have consulted with his fellow
committee members around the time he sent this email, and that the deposition
transcript would be filed when ready (ECF No. 135, PageID.3225, n. 3), but it does
not appear that the transcript has been made part of this record.
                                          23
Case 2:18-cv-11385-APP ECF No. 159, PageID.4056 Filed 03/29/21 Page 24 of 28




perhaps acknowledging, but without providing the individualized proof required

for maintaining an individual capacity claim against each of the NGRI Committee

Defendants. (ECF No. 130, PageID.2950-2953.)

      Additionally, where Plaintiffs’ motion response mentions “duty” or

“responsibility,” it does so only when: (i) quoting Claiborne, 103 F.3d at 512 (“A

‘duty’ under ‘color of law’ must be a distinct element of a section 1983 case

alleging a ‘failure to act[,]’” and “[i]n the absence of a duty there is no section

1983 liability because the failure to act cannot be said to have occurred under color

of law.”); (ii) characterizing the MDHHS Defendants’ argument that “it is the

hospital director’s responsibility to provide the requisite notice[,]” (ECF No. 129,

PageID.2924), as the NGRI Committee Defendants “are not responsible for

depriving the Plaintiffs of their liberty interests without notice and a hearing[;]”

and, (iii) summarizing an assignment of responsibility in Witzke v. Marlan, No.

2:16-CV-13753, 2018 WL 7254255, at *8 (E.D. Mich. Oct. 19, 2018) (where

Defendant attested, “If I made the determination to revoke Witzke's parole, a

parole revocation hearing would have been scheduled utilizing the process outlined

in the attached operating procedure[,]” i.e., MDOC OP 06.06.115 “Parole

Violation Processing”) (Patti, M.J.), report and recommendation adopted sub

nom. Witzke v. Pullins-Govantes, 397 F. Supp. 3d 975 (E.D. Mich. 2019) (Tarnow,

J.). (ECF No. 130, PageID.2950, 2953-2954). These references do not establish


                                           24
Case 2:18-cv-11385-APP ECF No. 159, PageID.4057 Filed 03/29/21 Page 25 of 28




that the individual NGRI Committee members had duties or responsibilities, let

alone that they acted individually in violating Plaintiffs’ civil rights.

      Finally, Plaintiffs agree that “each Defendant can only be held liable for the

Committee Members’ collective actions during the time period when that

Defendant served on the Committee.” (ECF No. 130, PageID.2953, n.4.)

Plaintiffs claim this is “of little practical significance[,]” as “[e]very named NGRI

Committee Defendant was on the Committee during at least one of the ALS

revocations at issue[,]” and further noting: “it matters little to each Plaintiff which

individual Committee Defendants participated in each decision to return him to

confinement.” (Id.) The Court disagrees. In their individual capacities, it matters

(or should matter) a great deal. As the MDHHS Defendants correctly note, “it

remains their burden to bear.” (ECF No. 135, PageID.3223.) Plaintiffs have not

met that burden, even when given the opportunity to do so at the hearing. They

have neither clearly shown which individual NGRI Committee members

participated in which decisions, nor have they demonstrated action by individual

NGRI Committee members, except as to Lemmen in an isolated communication.

Even so, Defendant Dodd-Kimmey attests: “[t]he NGRI Committee always acts as

a Committee – no individual member or subgroup can approve an NGRI patient’s

authorized leave or file a recommendation with the probate court.” (ECF No. 128-

1, PageID.2935 ¶ 21.)


                                           25
Case 2:18-cv-11385-APP ECF No. 159, PageID.4058 Filed 03/29/21 Page 26 of 28




      Accordingly, for the reasons set forth in the cases cited by the MDHHS

Defendants, and consistent with the Court’s prior opinion in this case, under 42

U.S.C. § 1983, Plaintiffs cannot sue the NGRI Committee Defendants in their

individual capacities for damages based on allegedly unconstitutional collective

actions; instead, they must “demonstrate what each defendant did to violate the

asserted constitutional right.” (ECF No. 87, PageID.2380-2381) (emphasis in

original). Plaintiffs have not done so here. Nonetheless, Plaintiffs’ claims against

the NGRI Defendants in their official capacities may proceed.

             4.     Were the alleged procedural and substantive due process
                    rights clearly established?

      Defendants argue that the NGRI Committee Defendants in their individual

capacities are immune from Plaintiff’s procedural and substantive due process

claims. (ECF No. 128, PageID.2921-2925, 2925-2928.) “Personal defenses such

as absolute or qualified immunity may only be asserted by an individual and may

not be raised in an official capacity suit.” Jeffrey I. Bedell, Personal Liability of

School Officials Under S 1983 Who Ignore Peer Harassment of Gay Students,

2003 U. Ill. L. Rev. 829, 862 (2003) (referencing Owen v. City of Indep., Mo., 445

U.S. 622, 657 (1980) (“The offending official, so long as he conducts himself in

good faith, may go about his business secure in the knowledge that a qualified

immunity will protect him from personal liability for damages that are more



                                           26
Case 2:18-cv-11385-APP ECF No. 159, PageID.4059 Filed 03/29/21 Page 27 of 28




appropriately chargeable to the populace as a whole.”)). “The procedure for

evaluating claims of qualified immunity is tripartite:

      First, we determine whether a constitutional violation occurred;
      second, we determine whether the right that was violated was a clearly
      established right of which a reasonable person would have known;
      finally, we determine whether the plaintiff has alleged sufficient facts,
      and supported the allegations by sufficient evidence, to indicate that
      what the official allegedly did was objectively unreasonable in light of
      the clearly established constitutional rights.

Williams v. Mehra, 186 F.3d 685, 691 (6th Cir. 1999) (emphasis added)(quoting

Dickerson v. McClellan, 101 F.3d 1151, 1157–58 (6th Cir.1996)). See also Foster

v. Patrick, 806 F.3d 883, 886 (6th Cir. 2015).

      Although Defendants’ motion is premised on qualified immunity (ECF No.

128, PageID.2904, 2908, 2911, 2918), this Court has already explained that

Plaintiffs “have failed to articulate any duty imposed on the [NGRI Committee

Defendants], as individuals . . . .” Williams, 455 Fed. App’x at 621. Put another

way, Plaintiffs have not shown that “[the NGRI Committee Defendants’

individual] conduct violated a constitutional right[.]” Saucier v. Katz, 533 U.S.

194, 201 (2001). Plaintiffs having failed to establish that the NGRI Committee

Defendants “individually violated Plaintiffs’ rights,” or that they “have individual

duties or the authority to act as individuals[,]” (ECF No. 128, PageID. 2921, 2926),

the Court need not address whether the procedural and substantive due process

rights described by Plaintiffs are “clearly established in pre-existing constitutional


                                          27
Case 2:18-cv-11385-APP ECF No. 159, PageID.4060 Filed 03/29/21 Page 28 of 28




law[,]” (ECF No. 128, PageID.2911, 2923, 2927). See Saucier, 533 U.S. at 201

(“If no constitutional right would have been violated were the allegations

established, there is no necessity for further inquiries concerning qualified

immunity. On the other hand, if a violation could be made out on a favorable view

of the parties' submissions, the next, sequential step is to ask whether the right was

clearly established.”); Pearson v. Callahan, 555 U.S. 223, 236 (2009) (concluding

that judges have “discretion in deciding which of the two prongs of the qualified

immunity analysis should be addressed first . . . [.]”).

II.   ORDER

      For the reasons stated above, the MDHHS Defendants’ August 19, 2020

motion for partial summary judgment due to qualified immunity (ECF No. 128) is

GRANTED. Accordingly, Plaintiffs’ individual capacity claims against the NGRI

Committee Defendants (Dodd-Kimmey, Lemmen, Kulp-Osterland, Marquis,

Smith, Barry, Schaefer, Corso, and Heisel) are DISMISSED.




Date: March 27, 2021
                                               Anthony P. Patti
                                               United States Magistrate Judge




                                          28
